ORDER

PER CURIAM:
AND NOW, this 23nd day of February, 2001, the court grants the above-captioned matter, and requests that the parties address the following issues:
a. Whether Rule 1035.3(b)(3) of the Rules of Civil Procedure allow a party to supplement the record with additional evidence, rather than limiting such evidence merely to that intended to supplement evidence already of record.
b. Whether the coordinate jurisdiction rule precludes the trial court’s consideration of an expert report, appended to the answer to a motion for summary judgment, that was not filed before the deadline for discovery set by a different judge in the case management order.